 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 446 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Walsh submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce 
 
CONCURRENT RESOLUTION 
Honoring the LeMoyne College men’s lacrosse team on winning the NCAA Division II National Championship. 
 
Whereas on Sunday, May 30, 2004, the LeMoyne Dolphins men's lacrosse team won the NCAA Division II National Championship; 
Whereas the LeMoyne College men's lacrosse team defeated Limestone College 11–10 in double overtime with a game winning goal by junior attackman Brandon Spillett; 
Whereas the NCAA Division II Men's Lacrosse title is the first National Championship won by any LeMoyne athletic program in the history of the College; 
Whereas Brandon Spillett scored seven goals in the National Championship game and was named Most Outstanding Player in the NCAA Division II Men's Lacrosse Championship game; 
Whereas Dan Sheehan, head coach of the LeMoyne men's lacrosse team has been named Northeast–10 Conference Coach of the Year for the fourth consecutive season; 
Whereas Coach Dan Sheehan, assisted by Brian Datellas, Kevin Michaud, and Bradley Carr was the first head coach in the history of LeMoyne lacrosse to earn a berth in the NCAA Division II Men's Lacrosse Tournament; 
Whereas the LeMoyne College men's lacrosse team was led by seniors Travis Morgia, Corey Sullivan, Adam Carne, Rob Trowbridge, Pat Hooks, Chris Geng, Joel Dorchester, Justin Wnuk, and Dan Holdridge; and 
Whereas the students, staff, alumni, and friends of LeMoyne men's lacrosse deserve much credit for their long-time dedication and loyalty to the building of a legacy for Dolphin's men's lacrosse: Now, therefore, be it 
 
That the Congress— 
(1) congratulates the LeMoyne College men's lacrosse team for winning the 2004 NCAA Division II National Championship; 
(2)recognizes the achievements of all the team's players, coaches, and support staff and invites them to the United States Capitol Building to be honored; 
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to LeMoyne College for appropriate display and to transmit an enrolled copy of this resolution to each coach and member of the 2004 NCAA Division II Men's Lacrosse National Championship team; and 
(4)requests that the President of the United States invite the members of the LeMoyne College men's lacrosse team to the White House to be honored and to recognize their achievements. 
 
